Citation Nr: 0903924	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-26 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence to reopen the claim for 
service connection for heart disability (claimed as 
myocardial infarction) has been received.

2.  Whether new and material evidence to reopen the claim for 
service connection for hypertension.

3.  Entitlement to service connection for type II diabetes 
mellitus.  

4.  Entitlement to service connection for urticaria.

5.  Entitlement to service connection for heart disability, 
to include as secondary to hypertension and diabetes 
mellitus..

6.  Entitlement to service connection for hypertension.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to August 
1978.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2006 rating decision in which the RO denied 
service connection for Type II diabetes mellitus and, for 
urticaria, and declined to reopen claims for service 
connection for myocardial infarction and, for hypertension.  
In December 2006, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) regarding these claims 
was issued in May 2007, and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in August 2007.

In September 2008, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.   During the 
hearing, it was requested, and the undersigned agreed to 
grant a 30-day abeyance period for the submission of 
additional evidence.  In November 2008, the Board received 
from the veteran's representative additional  documentary 
evidence, accompanied by a signed waiver of RO consideration.  
This evidence is accepted for inclusion in the record on 
appeal.  See 38 C.F.R. §§  20.300, 20.1304 (2008). 

The Board's decision denying service connection for urticaria 
but reopening  the claims for heart disability and for 
hypertension is set forth below.  The remaining matters are 
addressed in the remand following the order; those matters 
are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
when further action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims herein decided have been accomplished.

2.  In a March 1993 rating decision, the RO denied service 
connection for heart disability (then claimed as myocardial 
infarction); although notified of the denial in an October 
1993 letter, the veteran did not initiate an appeal.

3.  Evidence associated with the claims file since the March 
1993 denial of the claim for service connection for heart 
disability (claimed as myocardial infarction) is not 
cumulative and redundant of evidence of record at the time of 
the prior denial, relates to an unestablished fact necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim. 

3.  In a March 1993 rating decision, the RO denied service 
connection for hypertension; although notified of the denial 
in an October 1993 letter, the veteran did not initiate an 
appeal.

4.  Evidence associated with the claims file since the March 
1993 denial of the claim for service connection for 
hypertension is not cumulative and redundant of evidence of 
record at the time of the prior denial, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim. 

5.  There is no competent medical evidence that the veteran 
has current urticaria.


CONCLUSIONS OF LAW

1.  The September 1993 RO denial of service connection for 
heart disability (then claimed as myocardial infarction) is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2008).

2.  As evidence received since the RO's September 1993 denial 
is new and material, the criteria for reopening the claim for 
service connection for heart disability (previously claimed 
as myocardial infarction) are met.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2008). 

3.  The September 1993 RO denial of service connection for 
hypertension is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

4.  As evidence received since the RO's September 1993 denial 
is new and material, the criteria for reopening the claim for 
service connection for hypertension are met.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008). 

5.  The criteria for service connection for urticaria are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's favorable disposition of the claims to 
reopen (as explained below), the Board finds that all 
notification and development actions needed to fairly 
adjudicate these aspects of the appeal have been 
accomplished. 

Regarding the veteran's claim for service connection for 
urticaria, notice requirements under the VCAA essentially 
require VA to notify a claimant of any evidence that is 
necessary to substantiate the claim(s), as well as the 
evidence that VA will attempt to obtain and which evidence he 
or she is responsible for providing.  See, e.g., Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a pre-rating letter dated in May 2006 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection for urticaria, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence would be obtained by VA.  The May 
2006 letter also requested that the veteran submit any 
pertinent evidence in his possession (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect, and  provided information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations 
(consistent with Dingess/Hartman.  The September 2006 rating 
decision reflects the initial adjudication of the claim after 
issuance of this letter.  Hence, the May 2006 letter-which 
meets Pelegrini's content of notice requirements-also meets 
the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter of service connection for urticaria.  
Pertinent medical evidence associated with the claims file 
consists of VA and private treatment records, as well as the 
transcript of the veteran's Board hearing, and various 
written statements provided by the veteran and by his 
representative, on his behalf.  No additional RO action to 
further develop the record in connection with this claim is 
warranted.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claim for service connection 
for urticaria, at this juncture.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998). 

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2008).  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A.  Requests to Reopen

In September 1993, the RO denied the veteran's claims for 
heart disability (then claimed as myocardial infarction) and 
for hypertension.  The denial was primarily based on the fact 
that neither of the veteran's claimed disabilities of heart 
disability and hypertension was shown to have manifested 
themselves within one year from the veteran's separation from 
active duty.  

Although notified of the RO's September 1993 decision in an 
October 1993 letter,  the veteran did not initiate an appeal; 
hence, that decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 
20.302, 20.1103. 

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).

The veteran sought to reopen his claims for service 
connection in March 2006.  Regarding petitions to reopen 
filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim, and 
is not duplicative or "merely cumulative" of other evidence 
then of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the RO's 
March 1993 denial of service connection.  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992). 

1.  Heart Disability 

The pertinent evidence of record at the time of the September 
1993 rating decision included the statements from the 
veteran's private doctors.  In a February 1992 letter, Dr. 
St. Clair stated that the veteran had chest pain with 
uncertain etiology.  In a March 1992 letter, Dr. Woods stated 
that the veteran had suffered a heart attack a year ago and 
since that time had had intermittent chest pain and 
hypertension which seemed to be related to emotional distress 
at work. 

Among the evidence associated with the claims file since 
September 1993 denial of service connection is the October 
2008 letter in which Dr. Fruehan expressed his belief that 
the veteran's hypertension and diabetes acquired in the 
military were the major contributing factor to the veteran's 
accelerated coronary artery disease which led up to his 
myocardial infarction in 1993 and 1995.

Giving the veteran the benefit of the doubt, the Board finds 
that the above-described evidence provides a basis for 
reopening the claim for service connection for heart 
disability (previously claimed as myocardial infarction).

At the time of the September 1993 rating decision, there was 
no medical evidence support a finding of service connection-
specifically, a relationship between the veteran's myocardial 
infarction and active duty.   However, the October 2008 
letter from Dr. Fruehan reflects an opinion that suggests, at 
least, a possible basis for establishing service connection 
for heart disability resulting in the prior myocardial-
albeit, as secondary to disabilities for which the veteran is 
also seeking service connection, a different theory of 
entitlement.  

The Board finds that this evidence is "new" in that it was 
not before agency adjudicators at the time of the September 
1993 denial of service connection, and is not duplicative or 
cumulative of evidence previously of record.  Moreover, this 
evidence is "material" in that it addresses the question of 
the etiology of heart disability resulting in myocardial 
infarction, and, when considered along with the other 
evidence of record and the veteran's own assertions, tends to 
raise a reasonable possibility of substantiating a claim for 
service connection-even if under an alternative theory.  See 
Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
myocardial infarction are met.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. 

2.  Hypertension

The pertinent evidence of record at the time of the September 
1993 rating decision included the statements from the 
veteran's private doctors.  In a February 1992 letter, Dr. 
St. Clair stated that the veteran had chest pain with 
uncertain etiology.  In a March 1992 letter, Dr. Woods stated 
that the veteran had suffered a heart attack a year ago and 
since that time had had intermittent chest pain and 
hypertension which seemed to be related to emotional distress 
at work.  The basis for the September 1993 denial was that 
there was no indication that the veteran's hypertension 
manifested itself within one year from his separation from 
active duty. 

Among the evidence associated with the claims file since 
September 1993 denial of service connection is the October 
2008 letter in which Dr. Fruehan expressed his belief that 
the veteran's hypertension was acquired in the military.

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for 
hypertension.

At the time of the September 1993 rating decision, there was 
no medical evidence to support the claim for service 
connection-specifically, evidence indicating that there 
exists a relationship between the veteran's hypertension and 
active duty.  The October 2008 letter from Dr. Fruehan 
indicating the veteran's hypertension was acquired in the 
military, suggests the possibility of a relationship between 
the veteran's hypertension and active duty.

The Board finds that this evidence is "new" in that it was 
not before agency adjudicators at the time of the September 
1993 denial of service connection, and is not duplicative or 
cumulative of evidence previously of record.  Moreover, this 
evidence is "material" in that it addresses whether there is 
a relationship between the veteran's hypertension and 
service.  Hence, this evidence raises a reasonable 
possibility of substantiating the veteran's claim for service 
connection.

The additionally received medical evidence thus provides a 
basis for reopening the claim.  As noted above, for the 
purposes of determining whether the claim should be reopened, 
the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
hypertension are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156. 

B.  Urticaria

After a full review of the record, including the medical 
evidence and statements made by and on behalf of the veteran, 
the Board finds that the claim for service connection for 
urticaria must be denied. 

Service medical records reflect treatment for urticaria on 
multiple occasions.

During his September 2008 hearing, the veteran testified that 
he was currently being treated for urticaria.  However, none 
of the post-service treatment records reflects current 
diagnosis of urticaria, and neither the veteran nor his 
representative has presented or identified any existing 
medical evidence that, in fact, reflects a diagnosis of or 
treatment for urticaria.  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 
1110.  Hence, where, as here, competent, probative evidence 
does not establish, at a minimum, the disability for which 
service connection is sought, there can be no valid claim for 
service connection for that disability.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the oral and written 
assertions of the veteran and his representative, but finds 
that this evidence provides no basis for allowance of the 
claim.  As indicated above, this claim turns on the medical 
matter of current disability (and, if so, medical 
relationship to service)-matters within the province of 
trained medical professionals.  As laypersons without the 
appropriate medical training and expertise, neither the 
veteran nor his representative is competent to provide a 
probative (persuasive) opinion on a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value. 

Under these circumstances, the Board finds that the claim for 
service connection for urticaria must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as no 
competent, persuasive evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 


ORDER

As new and material evidence to reopen the claim for service 
connection for myocardial infarction, has been received, to 
this limited extent, the appeal is granted. 

As new and material evidence to reopen the claim for service 
connection for hypertension, has been received, to this 
limited extent, the appeal is granted. 

Service connection for urticaria is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for Type II 
diabetes mellitus, as well as on the claims for heart 
disability and for hypertension, on the merits, is warranted.

Pursuant to 38 U.S.C.A. § 5103A(d), VA will provide a medical 
examination or obtain a medical opinion if the record 
including lay or medical evidence contains competent evidence 
of a disability that may be associated with an event, injury, 
or disease that occurred in service, but the record does not 
contain sufficient medical evidence to decide the claim.  See 
also 38 C.F.R. § 3.159(c)(4).  

Pertinent to the claim involving diabetes mellitus, absent 
affirmative evidence to the contrary, there is a presumption 
of exposure to herbicides (to include Agent Orange) for all 
veterans who served in Vietnam during the Vietnam Era (the 
period beginning on January 9, 1962, and ending on May 7, 
1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
Type 2 diabetes (also known as Type 2 diabetes mellitus or 
adult-onset diabetes) shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

In this case, the veteran does not have service in the 
Republic of Vietnam during the Vietnam era.  Rather, as 
indicated during his September 2008 Board hearing, and as 
reflected in the veteran's service personnel records, the 
veteran was stationed in Korea from 1974 to October 1976.

The Department of Defense (DOD) has provided to VA an 
inventory regarding herbicide (Agent Orange) use outside of 
the Republic of Vietnam.  Based on the current DOD findings, 
the use of herbicides has only been acknowledged for specific 
units that served in areas along the demilitarized zone (DMZ) 
in Korea between April 1968 and July 1969.  Both the 2nd and 
7th Infantry Divisions, United States Army, had units in the 
affected area at the time Agent Orange was being used.  
Within the 7th Infantry Division, the units included the 1- 
17th Infantry, 2-17th Infantry, 1-73rd Armor, and 2-10th 
Cavalry. 

As noted above, the evidence indicates that the appellant 
served in Korea from 1974 to October 1976.  His service 
personnel records neither reflect that he was exposed to 
herbicides nor that he was assigned to one of the specified 
units between April 1968 and July 1969.  

However, the veteran has asserted that his diabetes mellitius 
had its onset in service.  In this regard, service treatment 
records show that the veteran was noted on multiple occasions 
as being pre-diabetic.  Additionally, he was also treated on 
multiple occasions for hypoglycemia.  

Moreover, an October 2008 medical opinion from the veteran's 
treating  physician, Dr. Fruehan, indicates that the 
veteran's current diabetes mellitus may be related to the 
veteran's military service.  However, that opinion is not 
supported by any stated rationale.  Moreover, the evidentiary 
basis for the opinion is unclear, as there is no indication 
that Dr. Fruehan reviewed the veteran's service treatment 
records or post-service medical record

Given the facts noted above, the Board finds that the 
evidence currently of record is insufficient to resolve the 
claim for service connection for type II diabetes mellitus, 
and that further medical examination and opinion in 
connection with this claim is warranted.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4).

Also, as regards the claim for service connection for heart 
disability, on the merits, service treatment records dated in 
December 1967 document treatment for chest pain.  A private 
treatment record dated in November 2004 shows a diagnosis of 
atherosclerotic heart disease.  As indicated above, the 
October 2008 medical opinion from Dr. Fruehan indicates that 
the veteran's  myocardial infarction was caused by 
hypertension and diabetes that was acquired in the military.  
However, that opinion is not supported by any stated 
rationale, and the evidentiary basis for the opinion is 
unclear, as there is no indication that Dr. Fruehan reviewed 
the veteran's service treatment records or post-service 
medical records.  

In view of the above, and given the additionally advanced 
alternative theory of secondary service connection for heart 
disability, the Board finds that the evidence is insufficient 
to resolve questions of whether any current heart disability 
is related to service or to service-connected disability; 
hence, further examination to obtain a medical opinion 
addressing these matters is warranted.  Id.

Further, as regards the claim for service connection for 
hypertension, on the merits, the veteran has yet to undergo a 
VA examination.  Service treatment records dated in December 
1967 document treatment for chest pain and other service 
treatment records include findings of hypoglycemia.  A 
private treatment record dated in May 2006 shows a diagnosis 
of hypertension.  

Additionally, the October 2008 medical opinion from Dr. 
Fruehan indicates that the veteran's current hypertension was 
acquired in the military.  However, that opinion is not 
supported by any stated rationale.  Moreover, the evidentiary 
basis for the opinion is unclear, as there is no indication 
that Dr. Fruehan reviewed the veteran's service treatment 
records or post-service medical records.  Given the 
foregoing, the Board finds that further medical opinion 
evidence is needed to resolve the claim for service 
connection for hypertension. 

Hence, the RO should arrange for the veteran to undergo 
appropriate VA examination, by a physician, at an appropriate 
VA medical facility.  The veteran is hereby advised that 
failure to report for the scheduled examination, without good 
cause, may result in denial of the claim involving diabetes 
mellitus (as the original claim for service connection will 
be considered on the basis of the evidence of record) and 
shall resulted in denial of the reopened claims involving 
heart disability and hypertension.  See 38 C.F.R. § 
3.655(a),(b) (2008).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report for the scheduled examination, 
the RO must obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and time of the 
examination sent to the veteran by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present any additional information and/or 
evidence pertinent to the claims remaining on appeal.  The 
RO's notice letter to the veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should ensure that 
its letter to the veteran meets the requirements of 
Dingess/Hartman (cited to above), as regards the five 
elements of a claim for service connection-particularly, 
disability rating and effective date, as appropriate.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims remaining on appeal. 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for service connection for Type II 
diabetes mellitus, for heart disability 
and hypertension.  The RO should explain 
the type of evidence that is the 
veteran's ultimate responsibility to 
submit.

The RO should ensure that its notice 
meets the requirements of Dingess/Hartman 
(cited to above), particularly as regards 
VA's assignment of disability ratings and 
effective dates, as appropriate.  The 
RO's letter should also clearly explain 
to the veteran that he has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo a 
general medical VA examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.

The examiner should clear state whether 
the veteran has type II diabetes 
mellitus, and hypertension, and should 
identify all current heart 
disability/ies.  With respect to each 
diagnosed disability, the examiner should 
provide an opinion, consistent with sound 
medical principles, as whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that 
the veteran has a current disability that 
was incurred in or aggravated by service.  
As regards the claim for service 
connection for heart disability, the 
physician should also indicate whether 
any such disability was caused or is 
aggravated by diabetes mellitus and/or 
hypertension.

The physician should set forth all 
examination findings, together with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for heart disability, 
hypertension, and diabetes mellitus.  If 
the veteran fails to report to the 
scheduled examination, in adjudicating 
the reopened claims involving heart 
disability and hypertension, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should consider each claim in 
light of all pertinent evidence and legal 
authority.

7.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


